OPINION AND ORDER ON REHEARING EN BANC
PER CURIAM.
On November 19, 1997, a panel of this court issued an opinion and judgment in this appeal, affirming the judgment of the trial court, 966 S.W.2d 545. On March 30, 1998, we granted appellants’ motion for rehearing en banc. After due consideration, a majority of this court approves and adopts the panel’s opinion and judgment.
It is so ORDERED on July 8,1998.
/s/ Phil Hardberger
Phil Hardberger, Chief Justice
IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 8th day of July, 1998.
/s/ Herb Schaefer
Herb Schaefer, Clerk
GREEN, J. (see dissenting opinion to majority panel opinion).
DUNCAN, J. (joining dissenting opinion to majority panel opinion).
*408ANGELINI, J. (joining dissenting opinion to majority panel opinion).
Concurring opinion by RICKHOFF, J.